STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 30, 2018
               Plaintiff-Appellee,

v                                                                    No. 338437
                                                                     Wayne Circuit Court
JASON EUGENE GATES,                                                  LC No. 16-006367-01-FC

               Defendant-Appellant.


Before: CAMERON, P.J., and RONAYNE KRAUSE and TUKEL, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of assault with intent to do great
bodily harm less than murder (AWIGBH), MCL 750.84, carrying a weapon with unlawful
intent, MCL 750.226, felon in possession of a firearm (felon-in-possession), MCL 750.224f, and
possession of a firearm during the commission of a felony (felony-firearm) (second offense),
MCL 750.227b. The trial court sentenced defendant to 50 months to 10 years’ imprisonment for
the AWIGBH conviction, time served for the carrying a weapon with unlawful intent and felon-
in-possession convictions, and a consecutive five-year sentence for the felony-firearm (second
offense) conviction, with credit for 99 days served in jail. We affirm.

         This case arises from a shooting that occurred on October 26, 2015, in Detroit, Michigan.
At trial, the prosecution presented eyewitness testimony from the victim, Lawrence Gales, and
his mother, Latrice Ellis, who stated that they saw defendant pull out a gun and shoot the victim
during an altercation. However, another witness called by the prosecution, Herbert Winston,
testified that defendant was in front of Winston’s vehicle at the time of the shooting and the shots
came from behind his vehicle.

       Defendant argues that the evidence presented at trial was insufficient to support his
convictions because the evidence did not establish beyond a reasonable doubt that he was the
shooter. We disagree.

       When reviewing a claim of insufficient evidence, we review the record de novo. People
v Murphy, 321 Mich. App. 355, 358; 910 NW2d 374 (2017). “[W]e review the evidence in a light
most favorable to the prosecutor to determine whether any trier of fact could find the essential
elements of the crime proven beyond a reasonable doubt.” People v Williams, 294 Mich. App.
461, 471; 811 NW2d 88 (2011) (citation and quotation marks omitted).

                                                -1-
       Due process in a criminal case requires a prosecutor to produce sufficient evidence to
warrant the trier of fact in finding that each element of the charged offense was proved beyond a
reasonable doubt. People v Harverson, 291 Mich. App. 171, 175; 804 NW2d 757 (2010).
However, the prosecution “is not obligated to disprove every reasonable theory consistent with
innocence to discharge its responsibility; it need only convince the jury in the face of whatever
contradictory evidence the defendant may provide.” People v Nowack, 462 Mich. 392, 400; 614
NW2d 78 (2000) (citation and quotation marks omitted).

         “The elements of AWIGBH are (1) an attempt or threat with force or violence to do
corporal harm to another (an assault), and (2) an intent to do great bodily harm less than
murder.” People v Stevens, 306 Mich. App. 620, 628; 858 NW2d 98 (2014) (citation and
quotation marks omitted). The elements of carrying a weapon with unlawful intent are “(1)
carrying a firearm or dangerous weapon, (2) with the intent to unlawfully use the weapon against
another person.” People v Mitchell, 301 Mich. App. 282, 292; 835 NW2d 615 (2013) (citation,
quotation marks, and emphasis omitted). The elements of felon-in-possession are “(1) defendant
is a felon who possessed a firearm (2) before his right to do so was formally restored under MCL
28.424.” People v Bass, 317 Mich. App. 241, 267-268; 893 NW2d 140 (2016). The elements of
felony-firearm (second offense) are “(1) the defendant attempted to commit a felony or
committed a felony (2) while he or she had a firearm in her or her possession, and (3) the
defendant had a separate felony-firearm conviction.” People v Bryant, 319 Mich. App. 207, 212;
900 NW2d 360 (2017). Defendant, however, only challenges his identity as the perpetrator of
the offenses. “[I]dentity is an element of every offense.” People v Yost, 278 Mich. App. 341,
356; 749 NW2d 753 (2008).

        Both the victim and Ellis testified that they saw defendant shoot the victim. Defendant
also had a possible motive to shoot the victim based on the injuries he received from the victim
during their altercation a few days before the shooting. Evidence of a defendant’s motive to
commit the charged crimes is relevant to establishing identity. People v Sabin (After Remand),
463 Mich. 43, 68; 614 NW2d 888 (2000). Defendant relies on the fact that Winston testified that
he did not see who was shooting, but he heard the shots come from behind his car while
defendant was in front of his car at the time. Defendant contends that the conflicting testimony
“clearly established reasonable doubt” that he was the shooter. “However, it is for the jury to
determine witness credibility and resolve inconsistencies of testimony.” Harverson, 291 Mich
App at 179. Moreover, in reviewing the sufficiency of the evidence, “[a]ll conflicts in the
evidence must be resolved in favor of the prosecution and we will not interfere with the jury’s
determinations regarding the weight of the evidence and the credibility of the witnesses.” People
v Unger, 278 Mich. App. 210, 222; 749 NW2d 272 (2008). Based on the convictions, the jury
appears to have determined that Ellis and the victim were more credible than Winston, and we
will not interfere with that determination.

        Defendant’s further reliance on the fact that the spent casings and the bloody towel were
found behind the car is similarly misplaced. Defendant is correct that the location of the casings
and towel suggest that the shooting occurred behind the car. Ellis’s testimony, however, also
established that the shooting occurred behind Winston’s car. Ellis testified that the shooting
occurred when defendant and the victim were fighting near the gate, which, according to the
victim, was located half-way up the driveway. The testimony further established that Winston’s
car was backed into the driveway but remained closer to the street. Thus, there was no real
                                               -2-
dispute that the shooting occurred behind Winston’s car, near the gate. The only dispute was
whether defendant was in front of the car when the shooting occurred, as Winston testified.
Again, it was the responsibility of the jury to determine which testimony was more credible.
Harverson, 291 Mich. App. at 179. Based on the convictions, the jury obviously found Ellis more
credible, and we will not interfere with that determination. Unger, 278 Mich. App. at 222.

       Therefore, when viewed in light most favorable to the prosecution, the testimonial
evidence presented at trial could convince a rational trier of fact beyond a reasonable doubt that
defendant was the person who shot the victim. Accordingly, there was sufficient evidence to
support defendant’s convictions.

       Affirmed.

                                                            /s/ Thomas C. Cameron
                                                            /s/ Amy Ronayne Krause
                                                            /s/ Jonathan Tukel




                                               -3-